UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLYDE YOUNG,                            
                 Plaintiff-Appellant,
                 v.
                                                 No. 01-7782
LONNIE M. SAUNDERS; LARRY W.
HUFFMAN, Regional Director,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                         (CA-00-837-7)

                      Submitted: April 23, 2002

                       Decided: May 20, 2002

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                            COUNSEL

Clyde Young, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         YOUNG v. SAUNDERS
                              OPINION

PER CURIAM:

   Clyde Frank Young, a Virginia inmate, brought this action pursu-
ant to 42 U.S.C.A. § 1983 (West Supp. 2001), claiming that officials
responsible for policies at the Augusta Correctional Center (ACC)
violated his rights under the Free Exercise Clause of the First Amend-
ment when they denied him access to items necessary to practice his
religion (Egyptian Freemasonry Voodoo). These items include prayer
oil, religious powder, incense, candles, and a lodestone.

   The Supreme Court has held that a neutral, generally applicable
law does not offend the Free Exercise Clause, even if the law has an
incidental effect on religious practice. Employment Division v. Smith,
494 U.S. 872, 876-79 (1990). See also Hines v. South Carolina
Department of Corrections, 148 F.3d 353, 357 (4th Cir. 1998); Ameri-
can Life League, Inc. v. Reno, 47 F.3d 642, 654 (4th Cir. 1995)
(explaining Smith). In the context of regulations that affect inmates,
the Supreme Court has held, prior to Smith, that the regulation must
be reasonably related to legitimate penological interests. O’Lone v.
Estate of Shabazz, 482 U.S. 342 (1987). In O’Lone, the Supreme
Court provided the following factors for lower courts to weigh when
evaluating constitutional challenges to prison regulations: (1) a regu-
lation must have a logical connection to legitimate governmental
interests invoked to justify it; (2) the inmates should have alternative
means of exercising their religious rights; and, (3) accommodating the
inmates’ rights should not severely impact other inmates, prison offi-
cials, and allocation of prison resources generally. Id. at 350-52. Rely-
ing heavily upon O’Lone, the district court found that the regulations
restricting Young’s possession of these items were reasonably related
to legitimate penological interests and granted summary judgment to
Saunders.

   The penological interests enumerated by Saunders to limit access
to candles, incense, and a lodestone survive both the Smith and
O’Lone tests. Significantly, the regulations that limit Young’s access
to these items are general in their applicability and do not target the
religious practice of Voodoo. Furthermore, Saunders’ concerns over
the safety and security of the facility and its inhabitants provide ade-
                           YOUNG v. SAUNDERS                             3
quate support for the conclusion that accommodating Young’s request
for these items would have undesirable results in ACC. O’Lone, 482
U.S. at 353. Accordingly, we affirm the denial of relief as to Young’s
claims for candles, incense, and a lodestone.

   On appeal, however, Young provides several counter-arguments to
the penological interests enumerated by the Appellees in denying
access to prayer oil and religious powder that warrant further review.
Although Appellees claim a compelling interest in protecting the
safety and security of the facility, they have failed to articulate the
manner in which these legitimate goals are advanced by restricting the
purchase of non-flammable prayer oil and religious powder. Second,
although the district court accepted for purposes of decision that
Egyptian Freemasonry Voodoo is a valid religious practice and that
Young needed prayer oils and religious powder to practice that reli-
gion, the record fails to provide any information about the demands
of this religion. Without this factual finding, the second prong of the
O’Lone test, whether Young is able to participate in other religious
observances of his faith, cannot be considered. Finally, the record
provides no insight as to how the allowance of non-flammable prayer
oil and religious powder, subject to inspection, would affect other
inmates, prison personnel, or prison resources.

   Because crucial factual issues remain, summary judgment was pre-
mature and Young’s claims regarding his requests for prayer oil and
religious powder should be allowed to proceed. For this reason, we
vacate the district court’s order as it relates to prayer oil and religious
powder, and, without indicating any view as to any other procedural
or substantive issue presented by Young, remand the matter for fur-
ther proceedings. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

    AFFIRMED IN PART; VACATED AND REMANDED IN PART